Citation Nr: 0005713	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from January 1948 to July 
1949.

The veteran's appeal initially results from a November 1993 
rating decision of the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO essentially found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for paranoid schizophrenia, but then the RO denied 
service connection for paranoid schizophrenia on both a 
direct basis and as secondary to the service-connected 
subtotal gastrectomy for peptic ulcer disease.  The case was 
then sent to the Board of Veterans' Appeals (Board) and in 
May 1997, a decision was entered denying the veteran's 
application to reopen the claim for service connection for a 
psychiatric disorder.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  The 
Court dismissed the appeal on the grounds that it had no 
jurisdiction of the case because the Board had determined 
that the veteran had not timely appealed the 1993 decision by 
the RO when, in fact, there had been a timely appeal of that 
rating board decision.  The case was then sent back to the 
Board.  In September 1999, an order was issued vacating the 
prior decision of the Board and the case has now been 
referred to another Member of the Board for appellate review.  


FINDINGS OF FACT

1.  By December 1976 rating decision, the RO denied service 
connection for a nervous condition, finding that there was no 
evidence that such disability was incurred in or aggravated 
by service; the veteran did not appeal that decision and it 
became final. 

2.  Additional evidence submitted since the December 1976 
rating decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection for a psychiatric disorder.

3.  The claim for service connection for a psychiatric 
disorder is accompanied by objective evidence in support 
thereof; the claim is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
December 1976 RO decision to reopen the claim for entitlement 
to service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156(a) (1999).

2.  The claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in December 1976, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder, finding that there was no evidence showing that 
such disability was incurred in or aggravated by service.  
That determination is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105.  

The evidence which was of record when the RO considered the 
veteran's claim in December 1976 included service medical 
records which showed that he was treated for gastrointestinal 
complaints, of an undetermined cause, on numerous occasions 
during service.  In February and April 1949 the impression 
was psychogenic gastrointestinal reaction.  In June 1949 he 
was diagnosed with a peptic ulcer with severe psychogenic 
overlay.  In a June 1949 treatment record, it was noted that 
he had a psychiatric problem, probably based on insecurity 
and lack of accommodation to service conditions.  In a July 
1949 clinical record the veteran reported that he had been 
nervous since the onset of his present [gastrointestinal] 
illness.  He was eventually discharged due to his ulcer 
condition.

A VA hospital summary showed that the veteran was 
hospitalized in October 1976 for an acute schizophrenic 
episode and a paranoid personality.  

By rating decision in December 1976, the RO denied service 
connection for a psychiatric disorder.  The RO found that the 
evidence did not show that the claimed disability was 
incurred in or aggravated by service.  As noted above, that 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  In order to reopen 
such a claim, the veteran must present new and material 
evidence with respect to the claims which have been 
disallowed.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The additional evidence submitted since the December 1976 RO 
rating decision consists of several VA treatment records, 
including hospitalization records, and several lay 
statements.  In a VA medical center (VAMC) outpatient 
treatment record dated in March 1993, it was noted that the 
veteran had schizophrenia, paranoid type and dysthymia.  In a 
VAMC treatment record dated in February 1995, the VA examiner 
indicated that the veteran reported he was treated in service 
for psychiatric problems in 1949 and received counseling in 
the psychiatric ward.  The VA examiner opined that the 
veteran's peptic ulcers were connected to his nervousness and 
psychiatric disorder.  It was also noted that the veteran's 
depression and anxiety dated back to service.  The diagnoses 
were atypical depression and paranoid schizophrenia.  

In its prior decisions, the RO applied the standard set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), in 
determining that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
psychiatric disorder.  This test required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  The Board notes that 
the United States Court of Appeals for the Federal Circuit 
has determined that in imposing the requirement that there be 
a reasonable possibility of a changed outcome, the U.S. Court 
of Appeals for Veterans Claims (Court) in the Colvin case 
impermissibly ignored the definition of material evidence 
adopted by VA.  Thus, that part of the Colvin test was 
overruled.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
In view of the Hodge decision, the veteran's application to 
reopen the previously denied claim for service connection 
must be analyzed under the definition of new and material 
evidence provided at 38 C.F.R. § 3.156(a), rather than the 
standard set forth in Colvin.  The Hodge decision provides 
for a reopening standard which calls for judgments as to 
whether the new evidence (1) bears directly or substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
Hodge, supra.  

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the December 1976 RO 
decision is new and material.  Specifically, in the February 
1995 VAMC treatment record, the VA examiner indicated that 
the veteran's peptic ulcers were connected to his nervousness 
and psychiatric disorder and it was reported that current 
symptoms dated back to service.  The Board finds that the 
additional evidence is not only new, as it has not been 
previously considered by the RO, but also material as it is 
relevant to and probative of the underlying issues of whether 
the veteran has a psychiatric disorder that is related to 
service.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board also notes that the additional evidence meets the 
more flexible standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge, and finds that the February 1995 VAMC treatment record 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened.  

According to Elkins, the Board must now determine whether 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claims as reopened are 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19 (1993).  

Taking into consideration all of the evidence of record, the 
Board finds that the veteran's claim for service connection 
for a psychiatric disorder is well grounded.  There is 
evidence showing that he has a psychiatric disorder that may 
be related to service.  Hence, the Board finds the veteran's 
claim for service connection for a psychiatric disorder to be 
well-grounded. 


ORDER

The claim for service connection for a psychiatric disorder 
is reopened and the claim is found to be well grounded; to 
this extent the appeal is granted.


REMAND

After a determination of well-groundedness has been made, the 
third step in the Elkins case requires that the Board 
evaluate the merits of the claims, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran essentially contends that service connection is 
warranted for psychiatric disorder.  As was noted above, the 
evidence on which the claim was reopened consists of a 
February 1995 VAMC treatment record in which the VA examiner 
indicated that the veteran's peptic ulcers were connected to 
his nervousness and psychiatric disorder and that symptoms 
then present could be related to psychiatric symptoms present 
in service.  The Board notes that while the VA examiner has 
provided his opinion, the rationale for the opinion is not 
given.  The Board therefore finds that a VA examination and 
opinion by an appropriate specialist is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers (VA and private) from which he 
has received treatment for a psychiatric 
disorder since service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all records of treatment, which have not 
already been obtained, and associate them 
with the claims folder.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination in 
order to ascertain the nature and 
etiology of his psychiatric disorder.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination so that pertinent aspects of 
the veteran's military and medical record 
may be reviewed.  All indicated special 
tests and studies should be conducted.  
After review of the record and 
examination of the veteran, the examiner 
should express opinions relative to the 
following questions: (a) is it at least 
as likely as not that the psychiatric 
problems experienced by the veteran 
during service represented the onset of 
or were manifestations of any psychiatric 
disability now present; and (b) if it is 
determined that no relationship exists, 
was it at least as likely as not that the 
service-connected peptic ulcer disease 
caused the current psychiatric disorder 
or made it worse.  The examiner should 
explain the rationale for any opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a psychiatric disorder on 
a de novo basis considering all evidence 
of record, both old and new.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which cites to evidence of record prior 
to and after the 1976 rating decision and 
details the reasons and bases for the 
denial.  The veteran and his 
representative should be provided a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



